DETAILED ACTION
Status of Application
Petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a), filed on 05/25/2021, has been granted.  
Claims 1 and 10-22, filed 03/25/2021, are pending in this action.  Claims 2-9 have been cancelled previously.  Claims 10-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1 and 20 have been amended.  Claims 1 and 20-22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of objection(s) and/or rejections presented in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This is U.S. Patent Application No. 15/370,285, filed December 6, 2016, which claims benefit of provisional U.S. Application No. 62/270,889, filed December 22, 2015. 

Information Disclosure Statement
No Information Disclosure Statement is associated with this submission.  

Claim Objections
Claims 1 and 20-22 are objected to because of the following informalities:  
Claims 1 and 20 recite the limitation “1.0 % by weight of the composition thrimethylsiloxysilicate” that needs to corrected to “1.0 % of thrimethylsiloxysilicate by weight of the composition” or clarified.  
Claim 1 recited the limitation “about 1% to about 10%” that needs to be corrected to “from about 1% to about 10%”.  Similar is applied to (a), (m), (n), (p) constituents recited in claim 1, and to (i), (xii), (xiv), (xv), (xvii) constituents recited in claim 20.  
Claim 20 recites the limitation “to about of 10% polyglyceryl-3 diisostearate” that needs to be corrected to “to about 10% of polyglyceryl-3 diisostearate”. 
Claims 21 and 22 recite the limitation “0.5 % thrimethylsiloxysilicate” that needs to corrected to “0.5 % of thrimethylsiloxysilicate”.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “between about 30 seconds and about 2 minutes”.  In the present case, one of ordinary skill in the art could not precisely determine the boundaries of the recited range to be encompassed due to the combination of the phrases "between" and "about".  “Between 30 second and 2 minutes” means the time that is more than 30 sec and less than 2 min.  However, by using the term "about" the claim does allow the time of 30 sec and/or 2 min.  Thus, the skilled person could not interpret the precise metes and bounds of the claim.  Similar is applied to claim 20.  Clarification is required.
Claims 21 and 22 are rejected as being dependent on rejected independent claims 1 and 20 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dueva et al., US 7,108,860 (hereinafter referred to as Dueva) in view of Dop, US 2010/0260700, Irwin et al., US 2007/0134174 (hereinafter referred to as Irwin), and Hessefort et al., US 8,609,784 (hereinafter referred to as Hessefort).
Given that the term “consists essentially of” is not defined by the claims, and the specification does not provide a definition and/or examples for this term, does not teach or suggests what unrecited additional components, if any, should be excluded from the scope of the claim, the term “consisting essentially of” is construed as equivalent to “comprising”.  MPEP 2111.03.
Dueva teaches skin care compositions having enhanced rheological properties that do not drip or run from the orifice of a dispenser and/or on a skin and can be evenly applied a skin (Abstract; Col. 2, Lns. 15-31), wherein said compositions may include: 
40-90 wt% of water (as diluent; Claims 1, 19-21; Col. 4, Ln. 63-Col. 5, Ln. 2);
0.1-30 wt% of C12-C15 alkyl benzoate (as emollient; Col. 5, Lns. 35-45);
0.1-30 wt% of mineral oil (as emollient; Col. 5, Lns. 35-45);  
0.1-5 wt% of flake resin such as trimethylsiloxysilicate (as oil-soluble polymer agent; Col. 6, Lns. 20-45); 
1-40 wt% of an inorganic compound, e.g., zinc oxide and/or petrolatum (as sunscreen agent; Col. 4, Lns. 30-57);
0.1-15 wt% of glycerin (Claims 31, 32; Col. 5, Ln. 51 – Col. 6, Ln. 3);
0.1-30 wt% of lanolin (Claims 26, 27; Col. 5, Lns. 33-50);
0.01-5 wt% of polyglycery-3-diisostearate (Claims 23, 24; Col. 5, Lns. 3-23).
viscosity of about 27,000 cps at room temperature that is stable over a broad temperature range (Abstract; Table 1);  (ii) can be packaged in any container (Col. 9, Ln.s 33-40);  (iii) do not drip or run when dispensed and applied to the skin and/or imparts an enhanced soft, silky feel (Abstract; Col. 1, Lns. 12-16;  Col. 2, Lns. 19-21; Col. 3, Lns. 1-11 and 24-30).
Dueva does not specifically teach the compositions are foamable and/or comprise a propellant (Claims 1 and 20). 
Dop teaches skin care compositions comprising 0.1-80 wt% of aqueous phase (Para. 0365); ester(s) such as alkyl benzoates (Para. 0391); 1-90 wt% of mineral oils (Para. 0372-0375) such as mineral oil (Para. 0374-0375), and/or petrolatum (Para. 0389);  trimethylsiloxysilicate resin (Para. 0198);  0.1-30% of zinc oxide (Para. 0316 and 0343); and may include propellant (Para. 0415 and 432).  Dop also teaches that said compositions may include zinc stearate (Para. 0140), glycerol/glycerin (Para. 0182), magnesium sulfate (Para. 0363), isopropyl palmitate (Para. 0391), dicaprylyl carbonate (Para. 0398); lanolin (Para. 0411).  Dop teaches that said compositions can be placed in any appropriate container, e.g., the container having the closing element providing the selective closure of the container (Para. 0420-0422) and providing a pad of foam (Para. 0423).   
Irwin teaches skin care compositions comprising aqueous phase and oil phase in combination with propellant and other additives that form stables foam upon dispensing (Abstract; Para. 0010, 0016-0018; Examples).  Irwin teaches that said stable foam remains after dispensation in the form of a foam for at least 10 seconds, and alternatively 1 minute (Claim 1; Para. 0019).  Irwin teaches that said compositions may include alkyl ester(s) (Para. 0024); mineral oil and/or petrolatum (Para. 0025), copolymers comprising trimethylsiloxysilicate (Para. 0027); 1-30% of zinc oxide (Para. 0032-0033), and lanolin (Para. 0024) 
Hessefort teaches skin care oil-in-water compositions that may include up to 70% of water (Para. 59); alkyl ester(s) (Para. 44, 73); 1-20 wt% of mineral oil and/or petrolatum (Para. 28, 43, 63); 0.1-10 wt% of trimethylsiloxysilicate resin (Para. 43);  10 wt % of zinc oxide (Para. 54, 57); propellant (Para. 60); 0.5-40 wt% of glycerin (Col. 8, Lns. 44-49), 1-20 wt% of lanolin (Col. 8, Ln. 59 –Col.9, Ln. 14), 1-8 wt% of isopropyl palmitate (Col. 9, Lns. 21-35).  Hessefort also teaches that said compositions have viscosity of 12,500 cps (Para. 45), and can be applied in form of aerosol/spray foam upon dispensing (Para. 60 and 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a propellant as taught by Dop, Irwin and Hessefort in compositions taught by Dueva, because cited prior art teaches the foaming skin care compositions that can be easily applied and spread on the skin, provide efficient distribution of active ingredients and the dispensed foam is sufficiently thick and stable for a period of time sufficient to apply the composition.
Regarding the claimed inherent properties of the disclosed compositions, i.e., “foam drainage time of between 30 seconds and 2 minutes” and/or “foamable composition stable for at least about four weeks”, and/or constituents, i.e., “trimethylsiloxysilicate maintains bubble formation”, it is noted that the cited prior art vividly teaches the compositions that are substantially the same as the compositions recited by the instant claims.  If the compositions are physically the same it is expected that they have the same Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05.  Therefore, the burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  
Regarding the limitation “for treating diaper rash”, as stated previously, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The intended use of composition is not patentably significant.  In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957).  Therefore, since no structural limitations are associated with that use, the term is viewed as carrying no substantive weight in distinguishing over the cited prior art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 – teaches skin care compositions comprising 20-68 parts of water (Para. 0213); zinc oxide (Para. 0046); mineral oil (Para. 0128); propellant (Para. 0272); an ester, e.g., C12-C15 alkyl benzoate (Example 28), and can be in form of foam or aerosol foam (Para. 0281 and 0285).  
US 8,999,391 – teaches a method to measure a foam drainage time (Example 3).  

Response to Arguments
Applicant's arguments, filed on 03/25/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  
In response to applicant’s argument regarding the term “consist essentially”, as stated above, said term is not defined by the claims, the specification does not provide a definition and/or examples for this term; does not teach or suggests what unrecited additional components, if any, should be excluded from the scope of the claim.  Therefore, said term is construed as equivalent to “comprising”.  MPEP 2111.03.  Further, it is noted that the cited prior art teaches compositions that may include claimed compounds in claimed amounts.  In this case, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims (i.e., foamable) are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615